Name: Decision of the EEA Joint Committee No 17/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  consumption;  marketing;  electronics and electrical engineering;  energy policy
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(02)Decision of the EEA Joint Committee No 17/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement Official Journal L 148 , 22/06/2000 P. 0042 - 0042Decision of the EEA Joint CommitteeNo 17/1999of 26 February 1999amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision No 22/98 of the EEA Joint Committee of 31 March 1998(1);Whereas Annex IV to the Agreement was amended by Decision No 22/98 of the EEA Joint Committee;Whereas Commission Directive 98/11/EC of 27 February 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4d (Commission Directive 96/60/EC) in Chapter IV of Annex II to the Agreement:"4e. 398 L 0011: Commission Directive 98/11/EC of 27 January 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps (OJ L 71, 10.3.1998, p. 1)."Article 2The following point shall be inserted after point 11d (Commission Directive 96/60/EC) of Annex IV to the Agreement:"11e. 398 L 0011: Commission Directive 98/11/EC of 27 January 1998 implementing Council Directive 92/75/EEC with regard to energy labelling of household lamps (OJ L 71, 10.3.1998, p. 1)."Article 3The texts of Directive 98/11/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 342, 17.12.1998, p. 32.(2) OJ L 71, 10.3.1998, p. 1.